Exhibit 10.3

 

EXECUTION VERSION

 

THIRD AMENDMENT, dated as of July 20, 2017 (this “Amendment”) to the 5-Year
Credit Agreement, dated as of November 10, 2011 (as amended from time to time,
the “Credit Agreement”), among INTERNATIONAL BUSINESS MACHINES CORPORATION
(“IBM”), JPMORGAN CHASE BANK, N.A., as Administrative Agent, the Subsidiary
Borrowers parties thereto (the “Subsidiary Borrowers”), the Lenders parties
thereto, and the Syndication Agents and Documentation Agents named therein.
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement.

 

RECITALS

 

WHEREAS, IBM has requested that the Credit Agreement be amended as set forth
herein.

 

WHEREAS, pursuant to, and in compliance with the requirements of, Section 11.1
of the Credit Agreement, the Required Lenders are willing to agree to this
Amendment on the terms set forth herein.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

 

SECTION 1.  Amendments to Credit Agreement. As of the Third Amendment Effective
Date (as defined below), the Credit Agreement is hereby amended as follows:

 

(a)         Section 1.1 of the Credit Agreement shall be amended by:

 

(i)            adding the following new defined term in the appropriate
alphabetical order:

 

“2018 Extension Date” as defined in Section 2.21(a).”; and

 

“Alignment Termination Date”: as defined in Section 2.21(a).”

 

(ii)           amending and restating the definition of “Existing Termination
Date” in its entirety, as follows:

 

“Existing Termination Date”: as defined in Section 2.21(a).”; and

 

(iii)          amending and restating the definition of “Termination Date” in
its entirety, as follows:

 

“Termination Date”: November 10, 2016, as such date may be extended pursuant to
Section 2.21 (including any extension to the Alignment Termination Date and any
subsequent extension of the Alignment Termination Date pursuant to
Section 2.21).”

 

(b)         Section 2.21 of the Credit Agreement shall be amended and restated
in its entirety, as follows:

 

“2.21      Extension of Termination Date.    (a) IBM may, by written request (an
“Extension Request”) to the Administrative Agent, substantially in the form of
Exhibit J, delivered (i) at any time during the period from May 21, 2018 to
July 20, 2018 (such extension date, the “2018 Extension Date”) and (ii) at any
time during the 60-day period preceding each subsequent anniversary of the 2018
Extension Date, request that the Lenders extend the Termination Date then in
effect (the “Existing Termination Date”) (x) in the case of foregoing

 

--------------------------------------------------------------------------------


 

clause (i), to July 20, 2023 (the “Alignment Termination Date”) and (y) in the
case of foregoing clause (ii), by one year.

 

(b)  Upon receipt of an Extension Request, the Administrative Agent shall
promptly notify each Lender thereof, and each Lender shall notify the
Administrative Agent in writing by the deadline (the “Extension Request
Deadline”) specified in such Extension Request, which deadline shall in any case
not be later than 5:00 P.M., New York City time, on the date which is 30 days
after delivery of such Extension Request, of such Lender’s election, in its sole
discretion, (i) to extend the Existing Termination Date as set forth in the
Extension Request (provided that the Existing Termination Date shall be so
extended only to the extent expressly provided in paragraph (c) below) or
(ii) not to extend the Existing Termination Date (any Lender not electing to
extend, a “Non-Extending Lender”).  Any Lender that fails to notify the
Administrative Agent in writing of its election by the Extension Request
Deadline shall be deemed to be a Non-Extending Lender.

 

(c)  If Lenders whose Revolving Credit Commitments aggregate at least 51% of the
Revolving Credit Commitments of all Lenders agree to extend the Existing
Termination Date, then the Existing Termination Date shall automatically be so
extended as of the Extension Request Deadline, provided that any Lender that
became a Non-Extending Lender pursuant to any previous Extension Request shall
be deemed to be a Non-Extending Lender in respect of each subsequent Extension
Request, and provided, further, that if all Lenders do not agree to extend the
Existing Termination Date, then (i) IBM shall have the right to cancel any such
extension by so notifying the Administrative Agent within five Business Days
after the relevant Extension Request Deadline, in which case the Existing
Termination Date shall not be extended and (ii) in the event that such extension
is not so cancelled, then, with respect to each Non-Extending Lender, IBM shall
either (directly or, where applicable, through the relevant Subsidiary
Borrowers):

 

(x)  (i) during the six-month period preceding the Existing Termination Date, on
each date on which US$ Loans are borrowed or continued as, or converted into,
Eurodollar Loans having an Interest Period ending after the Existing Termination
Date, repay the portion of such Non-Extending Lender’s Loans which would
otherwise have been part of such borrowing, continuation or conversion and
permanently reduce such Non-Extending Lender’s Revolving Credit Commitment by a
like amount, (ii) on the Existing Termination Date, terminate the Revolving
Credit Commitment and Swing Line Commitment (if any) of such Non-Extending
Lender and repay the then outstanding US$ Loans made by such Non-Extending
Lender, together with accrued but unpaid interest, facility fees and all other
amounts then due and payable to such Non-Extending Lender hereunder, including,
without limitation, amounts payable pursuant to Section 2.19, and (iii) on the
Existing Termination Date either (A) terminate the Commitments of such
Non-Extending Lender under any Local Currency Facility and repay the then
outstanding Local Currency Loans made by such Non-Extending Lender, together
with accrued but unpaid interest, facility fees and all other amounts then due
and payable to such Non-Extending Lender under any Local Currency Facility or
(B) to the extent the option described in clause (A) above is not exercised,
obtain the written agreement of such Non-Extending Lender that the loans and
other obligations outstanding under each relevant Local Currency Facility shall
on the Existing Termination Date automatically cease to be subject to the terms
of this Agreement (including the guarantee of IBM contained in Section 10); or

 

2

--------------------------------------------------------------------------------


 

(y)  at any time prior to the Existing Termination Date, cause one or more banks
or other financial institutions to purchase at par, pursuant to Section 11.8,
such Non-Extending Lender’s Revolving Credit Commitment and outstanding US$
Loans (which purchase shall be accompanied by payment of accrued but unpaid
interest, facility fees and all other amounts then due and payable to such
Non-Extending Lender hereunder, including, without limitation, amounts payable
pursuant to Section 2.19), in which case such Non-Extending Lender shall,
promptly upon request by IBM, agree to transfer its Revolving Credit Commitment
and US$ Loans upon the terms and subject to the conditions of Section 11.8 to
such banks or other financial institutions (provided that the registration and
processing fee referred to therein shall be paid by either IBM or the relevant
transferee); provided, that on the date (the “Purchase Date”) of any such
purchase of such Non-Extending Lender’s Revolving Credit Commitment and US$
Loans, such Non-Extending Lender’s Swing Line Commitment (if any) shall be
terminated, and provided, further, that on the Purchase Date either (A) the
Commitments of such Non-Extending Lender under any Local Currency Facility shall
be terminated or purchased and the then outstanding Local Currency Loans made by
such Non-Extending Lender shall be repaid or purchased (which repayment or
purchase shall be accompanied by payment of accrued but unpaid interest,
facility fees and all other amounts then due and payable to such Non-Extending
Lender under any Local Currency Facility), in each case on terms satisfactory to
such Non-Extending Lender, or (B) to the extent the option described in clause
(A) above is not exercised, IBM shall have obtained the written agreement of
such Non-Extending Lender that the loans and other obligations outstanding under
each relevant Local Currency Facility shall on such Purchase Date automatically
cease to be subject to the terms of this Agreement (including the guarantee of
IBM contained in Section 10).”

 

SECTION 2.  Conditions to Effectiveness of Third Amendment.  This Amendment
shall become effective (the “Third Amendment Effective Date”) upon the
satisfaction of the following conditions precedent:

 

(a)  the Administrative Agent (or its counsel) shall have received duly executed
counterparts hereof that, when taken together, bear the signatures of IBM, the
Subsidiary Borrowers and Lenders representing the Required Lenders; and

 

(b)  each of (i) the 364-Day Credit Agreement, dated as of July 20, 2017, among
IBM, IBM Credit LLC, the lenders party thereto, JPMorgan Chase Bank, N.A., as
administrative agent, and the other agents and parties party thereto and
(ii) the Three-Year Credit Agreement, dated as of July 20, 2017, among IBM, IBM
Credit LLC, the lenders party thereto, JPMorgan Chase Bank, N.A., as
administrative agent, and the other agents and parties party thereto, shall be
effective.

 

SECTION 3.  Effects on Credit Agreement.  Except as specifically amended herein,
all provisions of the Credit Agreement shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed.  Except as
otherwise expressly provided herein, the execution, delivery and effectiveness
of this Amendment shall not operate as a waiver of any right, power or remedy of
any Lender or the Administrative Agent under the Credit Agreement or constitute
a waiver of or consent to any departure from any term or provision of the Credit
Agreement  or to any further or future action on the part of IBM or the
Subsidiary Borrowers that would require a waiver or consent of the Required
Lenders or the Administrative Agent. Upon and after the execution of this
Amendment by each of the parties hereto, each reference in the Credit Agreement
to “this Agreement”, “hereunder”, “hereof” or words of like import referring to
the Credit Agreement, and each reference in the other Loan Documents to “the
Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit

 

3

--------------------------------------------------------------------------------


 

Agreement, shall mean and be a reference to the Credit Agreement as modified
hereby.  This Amendment shall constitute a Loan Document.

 

SECTION 4.  Expenses.  IBM shall reimburse the Administrative Agent for all
reasonable and documented out-of-pocket costs and expenses, including,
reasonable and documented attorneys’ fees, in connection with or relating to
this Amendment.

 

SECTION 5.  Integration.  This Amendment represents the agreement of IBM, the
Subsidiary Borrowers, the Administrative Agent and the Lenders with respect to
the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to subject matter hereof not expressly set forth or referred to herein.

 

SECTION 6.  GOVERNING LAW; WAIVER OF JURY TRIAL.  THIS AMENDMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
EACH OF THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
AND FOR ANY COUNTERCLAIM THEREIN.

 

SECTION 7.  Counterparts.  This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by email
or facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.  A set of the copies of this Amendment signed by all the
parties shall be lodged with IBM and the Administrative Agent.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

 

International Business Machines Corporation

 

 

 

By:

/s/ Simon J. Beaumont

 

Name:

Simon J. Beaumont

 

Title:

Vice President, Tax and Treasurer

 

 

 

JPMorgan Chase Bank, N.A.,

 

as Administrative Agent and Lender

 

 

 

By:

/s/ Peter Thauer

 

Name:

Peter Thauer

 

Title:

Managing Director

 

 

 

BNP Paribas

 

 

 

By:

/s/ Brendan Heneghan

 

Name:

Brendan Heneghan

 

Title:

Director

 

 

 

 

By:

/s/ Ade Adedeji

 

Name:

Ade Adedeji

 

Title:

Vice President

 

 

 

Citibank, N.A.

 

 

 

By:

/s/ Susan M. Olsen

 

Name:

Susan M. Olsen

 

Title:

Vice President

 

 

 

Royal Bank of Canada

 

 

 

By:

/s/ Mark Gronich

 

Name:

Mark Gronich

 

Title:

Authorized Signatory

 

 

 

Mizuho Bank, Ltd.

 

 

 

By:

/s/ Daniel Guevara

 

Name:

Daniel Guevara

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

Bank of America, N.A.

 

 

 

By:

/s/  Christopher G. Fallone

 

Name:

Christopher G. Fallone

 

Title:

Associate

 

 

 

Barclays Bank PLC

 

 

 

By:

/s/ Christopher M. Aitkin

 

Name: 

Christopher M. Aitkin

 

Title:

Assistant Vice President

 

 

 

Deutsche Bank AG New York Branch

 

 

 

By:

/s/ Ming K Chu

 

Name:

Ming K Chu

 

Title:

Director

 

 

 

 

By:

/s/ Virginia Cosenza

 

Name:

Virginia Cosenza

 

Title:

Vice President

 

 

 

HSBC Bank USA, National Association

 

 

 

By:

/s/ Jonathan Yip

 

Name:

Jonathan Yip

 

Title:

Vice President

 

 

 

Societe Generale

 

 

 

By:

/s/ Paul Dalle-Molle

 

Name:

Paul Dalle-Molle

 

Title:

Managing Director

 

 

 

Wells Fargo Bank N.A.

 

 

 

By:

/s/ Sid Khanolkar

 

Name:

Sid Khanolkar

 

Title:

Director

 

 

 

Mitsubishi UFJ Trust and Banking Corporation

 

 

 

 

By:

/s/ Kota Goto

 

Name:

Kota Goto

 

Title:

Senior Vice President

 

 

 

The Bank of Tokyo-Mitsubishi UFJ, LTD.

 

 

 

 

By:

/s/ Lillian Kim

 

Name:

Lillian Kim

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

Banco Santander, S.A.

 

 

 

 

By:

/s/ Alejandro Zala

 

Name:

Alejandro Zala

 

Title:

Associate

 

 

 

 

By:

/s/ Paloma Garcia

 

Name:

Paloma Garcia

 

Title:

Vice President

 

 

 

 

 

 

 

Commerzbank AG, New York Branch

 

 

 

 

By:

/s/ Scott Webster

 

Name:

Scott Webster

 

Title:

Director

 

 

 

 

By:

/s/ Jonas Ryan

 

Name:

Jonas Ryan

 

Title:

Associate

 

 

 

 

Credit Suisse AG, Cayman Islands Branch

 

 

 

 

By:

/s/ Christopher Day

 

Name:

Christopher Day

 

Title:

Authorized Signatory

 

 

 

 

By:

/s/ Tino Schaufelberger

 

Name:

Tino Schaufelberger

 

Title:

Authorized Signatory

 

 

 

 

Goldman Sachs Bank USA

 

 

 

 

By:

/s/ Ryan Durkin

 

Name:

Ryan Durkin

 

Title:

Authorized Signatory

 

 

 

 

ING Bank N.V., Dublin Branch

 

 

 

 

By:

/s/ Padraig Matthews

 

Name:

Padraig Matthews

 

Title:

Director

 

 

 

 

By:

/s/ Ciaran Dunne

 

Name:

Ciaran Dunne

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

U.S. Bank National Association

 

 

 

 

By:

/s/ Paul F. Johnson

 

Name:

Paul F. Johnson

 

Title:

Vice President

 

 

 

 

Unicredit Bank AG, New York Branch

 

 

 

 

By:

/s/ Kimberly Sousa

 

Name:

Kimberly Sousa

 

Title:

Managing Director

 

 

 

 

By:

/s/ Eleni Athanasatos

 

Name:

Eleni Athanasatos

 

Title:

Associate Director

 

 

 

 

Bank of China, New York Branch

 

 

 

 

By:

/s/ Raymond Qiao

 

Name:

Raymond Qiao

 

Title:

Managing Director

 

 

 

 

Sumitomo Mitsui Banking Corp.

 

 

 

 

By:

/s/ James D. Weinstein

 

Name:

James D. Weinstein

 

Title:

Managing Director

 

 

 

 

Australia and New Zealand Banking Group Limited

 

 

 

 

By:

/s/ Robert Grillo

 

Name:

Robert Grillo

 

Title:

Director

 

 

 

 

PNC Bank, National Association

 

 

 

 

By:

/s/ Michael Richards

 

Name:

Michael Richards

 

Title:

SVP and Managing Director

 

 

 

 

Standard Chartered Bank

 

 

 

 

By:

/s/ Daniel Mattern

 

Name:

Daniel Mattern

 

Title:

Associate Director

 

--------------------------------------------------------------------------------


 

 

Toronto Dominion (New York) LLC

 

 

 

 

By:

/s/ Annie Dorval

 

Name:

Annie Dorval

 

Title:

Authorized Signatory

 

 

 

 

Banco Bilbao Vizcaya Argentaria, S.A., New York Branch

 

 

 

 

By:

/s/ Brian Crowley

 

Name:

Brian Crowley

 

Title:

Managing Director

 

 

 

 

By:

/s/ Cara Younger

 

Name:

Cara Younger

 

Title:

Director

 

 

 

 

Banco Bradesco S.A., New York Branch

 

 

 

 

By:

/s/ Adrian A.G. Costa

 

Name:

Adrian A. G. Costa

 

Title:

Manager

 

 

 

 

By:

/s/ Mauro Lopes

 

Name:

Mauro Lopes

 

Title:

Manager

 

 

 

 

Canadian Imperial Bank of Commerce, New York Branch

 

 

 

 

By:

/s/ Robert Robin

 

Name:

Robert Robin

 

Title:

Authorized Signatory

 

 

 

 

By:

/s/ Melissa Brown

 

Name:

Melissa Brown

 

Title:

Authorized Signatory

 

 

 

 

Danske Bank A/S

 

 

 

 

By:

/s/ Merete Ryvald

 

Name:

Merete Ryvald

 

Title:

Chief Loan Manager

 

 

 

 

By:

/s/ Gert Carstens

 

Name:

Gert Carstens

 

Title:

Senior Loan Manager

 

--------------------------------------------------------------------------------


 

 

Industrial and Commercial Bank of China Limited,

 

New York Branch

 

 

 

 

By:

/s/ Yuanyuan Peng

 

Name:

Yuanyuan Peng

 

Title:

Vice President

 

 

 

 

By:

/s/ Dayi Liu

 

Name:

Dayi Liu

 

Title:

Director

 

 

 

 

Lloyds Bank plc

 

 

 

 

By:

/s/ Daven Popat

 

Name:

Daven Popat

 

Title:

Senior Vice President

 

 

 

 

By:

/s/ Erin Walsh

 

Name:

Erin Walsh

 

Title:

Assistant Vice President

 

 

 

 

Raiffeisen Bank International AG

 

 

 

 

By:

/s/ P. Straubinger

 

Name:

P. Straubinger

 

Title:

Director

 

 

 

 

By:

/s/ Natalie Egger-Grunicke

 

Name:

Natalie Egger-Grunicke

 

Title:

Director

 

 

 

 

The Northern Trust Company

 

 

 

 

By:

/s/ Sophia E. Love

 

Name:

Sophia E. Love

 

Title:

Senior Vice President

 

 

 

 

The Bank of New York Mellon

 

 

 

 

By:

/s/ Thomas J. Tarasovich, Jr.

 

Name:

Thomas J. Tarasovich, Jr.

 

Title:

Vice President

 

 

 

 

State Street Bank & Trust Company

 

 

 

 

By:

/s/ Andrei Bourdine

 

Name:

Andrei Bourdine

 

Title:

Vice President

 

--------------------------------------------------------------------------------